DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 34, and 35 of U.S. Patent No. 11,300,699 in view of MORIMOTO et al. (Hereafter, “Morimoto”) [US 2016/0131889 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below.
Table 1: Instant Application No. 17/692,538 Claims vs. U.S. Patent No. 11,300,699 Claims
Instant Application No. 17/692,538 Claims (Difference Emphasis Added)
U.S. Patent No. 11,300,699 Claims (Difference Emphasis Added)
9. An object detection apparatus, comprising: a casing with a light generating assembly and a light collecting assembly; wherein the light generating assembly generates an inspection light beam having a light beam path which passes through a first inspection zone and a second inspection zone to the light collecting assembly; a coherence breaking optical element for interacting with the inspection light beam and projecting a broken coherence inspection light beam into the first inspection zone; the light collecting assembly configured to receive light resulting from the interaction of objects within the first inspection zone and second inspection zone and the broken coherence inspection light beam, the light collecting assembly comprising a sensor sensitive to the broken coherence inspection light beam for producing image data representative of object contents; and an electronic board configured to process the image data.  

10. The object detection apparatus according to claim 9, further comprising a focus mechanism whereby a focus of the light collecting assembly is located in the first inspection zone and a second focus of the light collecting assembly is located in the second inspection zone, thereby enabling in focus imaging of an object in the first inspection zone and the second inspection zone.

13. The object detection apparatus according to claim 9, further comprising a lens between the first inspection zone and the second inspection zone.
30. A screening apparatus, comprising: a casing with a light generating assembly and a light collecting assembly; wherein the light generating assembly generates an inspection light beam having a light beam path which passes through a first inspection zone and a second inspection zone to the light collecting assembly; a field lens located in the light beam path between the first inspection zone and the second inspection zone to project an optical beam into the second inspection zone; the light collecting assembly configured to receive light resulting from the interaction of objects within the first inspection zone and second inspection zone and the inspection light beam, the light collecting assembly comprising a sensor sensitive to the inspection light beam for producing image data representative of object contents; a focus mechanism whereby a focus of the light collecting assembly is in the first inspection zone and a second focus of the light collecting assembly is located in the second inspection zone, thereby enabling in focus imaging of an object in the first inspection zone and the second inspection zone; and an electronic board configured to process the image data to produce an image of the object contents for human visualization.
11. The object detection apparatus according to claim 10, wherein the focus of the light collecting assembly in the second inspection zone is located at an inspection counter, thereby enabling in focus imaging of an object on the inspection counter.
34. The mail screening apparatus according to claim 30, wherein the focus of the light collecting assembly in the second inspection zone is located at the inspection counter thereby enabling in focus imaging of an object on the inspection counter.
12. The object detection apparatus according to claim 10, wherein the focus of the light collecting assembly in the first inspection zone is located at an inspection counter, thereby enabling in focus imaging of an object on the inspection counter.
35. The mail screening apparatus according to claim 30, wherein the focus of the light collecting assembly in the first inspection zone is located at the inspection counter thereby enabling in focus imaging of an object on the inspection counter.


The differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
U.S. Patent fails to explicitly disclose an object detection apparatus, comprising: a coherence breaking optical element for interacting with the inspection light beam and projecting a broken coherence inspection light beam into the first inspection zone.
Morimoto discloses an object detection apparatus ([Fig. 5 and 0042] a terahertz microscope 15), comprising: a coherence breaking optical element for interacting with the inspection light beam and projecting a broken coherence inspection light beam into the first inspection zone ([Fig. 5 and 0047] Light output from the coherent terahertz light source 7 is collected by the first lens 9. The collected light is reflected on the mirror 16 in a direction toward the sample stage 24. The reflected light is focused at the position of the iris diaphragm 17, and the focused light is collimated by the second lens 18. The collimated light is irradiated on a sample 26 mounted on the sample stage 24. The iris diaphragm 17 is used for eliminating unwanted light such as light in a high-order mode.).
It would have been obvious to one of ordinary skill in the art at the time of the invention with the optical device using a mirror in order to reflect light toward the sample to be imaged as taught by Morimoto. The motivation behind this modification would have been to reduce and remove an unwanted interference pattern, and to acquire a terahertz image of high image quality [See Morimoto].
Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over MORIMOTO et al. (Hereafter, “Morimoto”) [US 2016/0131889 A1] in view of IKEDA (Hereafter, “Ikeda”) [US 2015/0241341 A1].
In regards to claim 1, Morimoto discloses an object detection apparatus ([Fig. 5 and 0042] a terahertz microscope 15), comprising: a casing with an inspection bay ([Fig. 5, 0042, and 0043] FIG. 5 is a sectional view illustrating a terahertz microscope 15 incorporated with the configuration of the invention. An illumination optical system is provided in a housing 6. Further, a sample stage 24 for mounting a sample is formed between the illumination optical system and the observation optical system.); a coherent light generating assembly ([Fig. 5 and 0043] The illumination optical system is constituted by a coherent terahertz light source 7, a first lens 9, a mirror 16, an iris diaphragm 17, and a second lens 18.) configured to generate a coherent light beam ([0046] First, the coherent terahertz light 1 is output from the coherent terahertz light source 7. An example of the coherent terahertz light source 7 is a quantum cascade laser when the frequency of light is 1.5 THz or larger. When the frequency of light is 2 THz or smaller, a Schottky diode multiplier may be used as a light source.); a coherence breaking optical element for interacting with the coherent light beam and projecting a broken coherence light beam into an object inspection zone, the object inspection zone defined by a path of the broken coherence light beam and the inspection bay ([Fig. 5 and 0047] Light output from the coherent terahertz light source 7 is collected by the first lens 9. The collected light is reflected on the mirror 16 in a direction toward the sample stage 24. The reflected light is focused at the position of the iris diaphragm 17, and the focused light is collimated by the second lens 18. The collimated light is irradiated on a sample 26 mounted on the sample stage 24. The iris diaphragm 17 is used for eliminating unwanted light such as light in a high-order mode.); a light collecting assembly ([0044] An observation optical system is constituted by a lens barrel 20, an objective lens 21 supported on the lens barrel 20, an infrared cut filter 22, an eyepiece lens 23, and a terahertz camera 11.) positioned and configured to receive light resulting from the interaction of an object within the object inspection zone and the broken coherence light beam ([0048] Light transmitted through the sample 26 after having undergone absorption inherent to the sample 26 is collected and collimated by the objective lens 21 and the eyepiece lens 23. The collimated light is incident on the terahertz camera 11.); a sensor ([Fig. 5] sensor package 12) to receive light from the light collecting assembly and sensitive to the broken coherence light beam for producing image data representative of object contents ([0048] Thus, an image of the sample 26 is formed on an array sensor incorporated in a sensor package 12.); and 
Ikeda discloses an object detection apparatus ([Fig. 1 and 0056] an inspection system 1), comprising: a casing with an inspection bay ([Fig. 1 and 0057] The package conveyance zone 2 is formed inside an intermediate enclosure 2a.); a coherent light generating assembly configured to generate a coherent light beam ([0065] In the present embodiment, the X-ray tube 12 is used as an electromagnetic-wave irradiation part, and the X-ray sensor 13 is used as an electromagnetic-wave detection part. However, the electromagnetic-wave irradiation part may irradiate terahertz waves, and the electromagnetic-wave detection part may be composed of elements capable of detecting terahertz waves transmitted through the package W1.); a coherence breaking optical element for interacting with the coherent light beam and projecting a broken coherence light beam into an object inspection zone ([0122] a reflection member 41), the object inspection zone defined by a path of the broken coherence light beam and the inspection bay ([Fig. 1] line L1 and gap 6c); a light collecting assembly positioned and configured to receive light resulting from the interaction of an object within the object inspection zone and the broken coherence light beam ([0064] The X-ray generator 10 has an X-ray tube 12 housed in a sealed container 11. The lower housing 4 has a lower enclosure 4a, and an X-ray sensor 13 is housed therein. The X-ray sensor 13 is of a line sensor, in which an X-ray detection element extends linearly or elements are arranged linearly in the X direction perpendicular to the moving direction of the package W1 so as to form an X-ray detection line. The X-ray sensor 13 may have either a single or a plurality of X-ray detection lines extending in the X direction.); a sensor to receive light from the light collecting assembly and sensitive to the broken coherence light beam for producing image data representative of object contents ([Fig. 6 and 0064] sensor 13); and an electronic board configured to process the image data ([0071] As shown in FIG. 1, a display unit 19 and a control panel are provided at the front part of the upper enclosure 3a constituting the upper housing 3. The display unit 19 may be composed of a display panel such as color liquid crystal panel and its driving circuit. Various types of operation buttons are arranged on the control panel. [0079] The display switching section 35 is operable to switch by operating one of the operation buttons on the display panel. The superimposed image data 33 or the first image data 27 or the second image data 28 can be chosen by the display switching section 35 and sent to a display driver 34 via an output interface 22d. The display unit 19 can be driven by the display driver 34 so that the screen of the display panel can display an image based on the superimposed image data 33. Alternatively, the screen can display an image based on the first image data 27 or an image based on the second image data 28.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morimoto with the teachings of Ikeda in order to accurately determine the image data [See Ikeda].

In regards to claim 2, the limitations of claim 1 have been addressed. Morimoto discloses wherein the coherence breaking optical element is a mirror ([Fig. 5] mirror 16).

In regards to claim 7, the limitations of claim 1 have been addressed. Morimoto discloses wherein the coherent light beam corresponds to an optical wavelength range between 50 μm and 3 mm ([0046] First, the coherent terahertz light 1 is output from the coherent terahertz light source 7. An example of the coherent terahertz light source 7 is a quantum cascade laser when the frequency of light is 1.5 THz or larger. When the frequency of light is 2 THz or smaller, a Schottky diode multiplier may be used as a light source.).  

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Ikeda in further view of Jordan [US 2014/0125969 A1].
In regards to claim 3, the limitations of claim 1 have been addressed. Morimoto fails to explicitly disclose wherein the coherence breaking optical element is rotated about a rotation axis normal to its reflecting surface.
Jordan discloses wherein the coherence breaking optical element is rotated about a rotation axis normal to its reflecting surface ([0079] In this embodiment, the emitter 120 also includes a movable mirror 152 (e.g., a rotatable mirror) for moving the detection beam 130 across the object 112 in a particular pattern such as a cone-shaped pattern.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morimoto with the movable mirror as taught by Jordan in order to improve scanning the object to be detected by allowing more data to be collected which can provide more accurate imaging [See Jordan].

In regards to claim 4, the limitations of claim 1 have been addressed. Morimoto discloses wherein the coherence breaking optical element is a reflective surface ([Fig. 5] mirror 16)  
Jordan discloses wherein the coherence breaking optical element is a reflective surface with a structured pattern ([0079] In this embodiment, the emitter 120 also includes a movable mirror 152 (e.g., a rotatable mirror) for moving the detection beam 130 across the object 112 in a particular pattern such as a cone-shaped pattern.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morimoto with the reflection of a pattern as taught by Jordan in order to improve scanning the object to be detected by allowing more data to be collected which can provide more accurate imaging [See Jordan].

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Ikeda in further view of Jordan in even further view of Sabry et al. (Hereafter, “Sabry”) [US 2017/0012199 A1].
In regards to claim 5, the limitations of claim 4 have been addressed. Morimoto fails to explicitly disclose wherein the structured pattern comprises a plurality of sloped elements distributed over the reflecting surface, each sloped element deviating a beam component of the coherent light beam incident thereon at a slightly different angle than the deviation imparted on neighboring beam components by neighboring sloped elements. 
Sabry discloses wherein the structured pattern comprises a plurality of sloped elements distributed over the reflecting surface, each sloped element deviating a beam component of the coherent light beam incident thereon at a slightly different angle than the deviation imparted on neighboring beam components by neighboring sloped elements ([0071] In the example shown in FIG. 7A, the curved mirror 710 includes a curved bottom surface of the semiconductor substrate 210, which may be fabricated, for example, using a three-dimensional fabrication method producing a concave or convex shape. The disordered semiconductor structure 120 may then be etched in a top surface of the semiconductor substrate 210. The resulting structure of FIG. 7A may control the thermal IR radiation from the top as well as from the bottom of the structure based on refraction and reflection properties. [0072] In the example shown in FIG. 7B, the curved mirror 710 includes a curved top surface of the semiconductor substrate 210, which may be fabricated using any type of etching process. The disordered semiconductor structure 120 may then be etched within the curved mirror 710. In some examples, the semiconductor substrate 210 may be the device layer 320 or handle layer 330 of an SOI substrate 310, as shown in FIGS. 3A-3C.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morimoto with the curved mirror as taught by Sabry in order to improve efficiency of the system.

In regards to claim 6, the limitations of claim 5 have been addressed. Morimoto fails to explicitly disclose wherein a slope of each sloped element may be computed to deviate the beam component of the coherent light beam incident thereon by an angle smaller than the divergence of the coherent light beam.
Sabry discloses wherein a slope of each sloped element may be computed to deviate the beam component of the coherent light beam incident thereon by an angle smaller than the divergence of the coherent light beam ([0071] In the example shown in FIG. 7A, the curved mirror 710 includes a curved bottom surface of the semiconductor substrate 210, which may be fabricated, for example, using a three-dimensional fabrication method producing a concave or convex shape. The disordered semiconductor structure 120 may then be etched in a top surface of the semiconductor substrate 210. The resulting structure of FIG. 7A may control the thermal IR radiation from the top as well as from the bottom of the structure based on refraction and reflection properties. [0072] In the example shown in FIG. 7B, the curved mirror 710 includes a curved top surface of the semiconductor substrate 210, which may be fabricated using any type of etching process. The disordered semiconductor structure 120 may then be etched within the curved mirror 710. In some examples, the semiconductor substrate 210 may be the device layer 320 or handle layer 330 of an SOI substrate 310, as shown in FIGS. 3A-3C.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morimoto with the curved mirror as taught by Sabry in order to improve efficiency of the system.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Ikeda in further view of Chang et al. (Hereafter, “Chang”) [US 2002/0046995 A1].
In regards to claim 8, the limitations of claim 1 have been addressed. Morimoto fails to explicitly disclose further comprising a beam conditioning assembly configured to transform the spatial energy distribution of the broken coherence light beam into a flat-top final shape with a rectangular footprint in the object inspection zone.  
Chang discloses further comprising a beam conditioning assembly configured to transform the spatial energy distribution of the broken coherence light beam into a flat-top final shape with a rectangular footprint in the object inspection zone ([0030] FIG. 1B shows an alternative embodiment of the present invention. This embodiment is quite similar to the embodiment shown in FIG. 1A except for the addition of a beam homogenizer 40. The beam homogenizer 40 functions to transform the Gaussian spatial intensity profile of the laser pulses emitted by laser 10 to an equalized or uniform spatial intensity profile that has a rectangular rather than Gaussian shape. Because such equalized spatial profiles have a rectangular shape, they are often referred to a "flat top" or "top hat" profiles. Several suitable techniques are known for transforming laser pulses having a Gaussian profile into pulses having a flat top profile. Such a transformation of a laser beam spatial profile to a flat top profile may be referred to as "homogenizing" the beam profile, and this is the intended meaning of the word "homogenize" as used herein.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Morimoto with the transforming of the Gaussian profile of the laser to a rectangular profile shape (flat top profile) as taught by Chang. The motivation behind this modification would have been to improve the conversion of the laser beam in the system.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482